DETAILED ACTION
Summary
This is the first action on the merits for application 16/974,431 filed January 29, 2021.
Claims 1-8 are pending and considered on the merits herein.
The applicant is encouraged to schedule an interview to discuss this action if it could help make clear next steps or provide clarity with this action. I can be contacted at the information in the conclusion and am happy to help where I can. I am also able to help facilitate contact with the Pro se Assistance Program, Webpage or Office of Innovation Development Inventor Info Chat if you think it would be helpful.
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. Please find the list of concerns below each laid out separately.
Claim 1 refers to “the backside of the hybrid photovoltaic and thermal panel” in line 5 and “the backside of the thermoelectric modules” in lines 6-7. This lacks antecedent basis. Please correct this by removing the term “the”.
Claim 1 refers to “when in operation” in line 9 but this is not clear. It is not clear when the device is or is not in “operation”, what constitutes “operation” or what is operating. For example, if this is to refer to the time when the thermoelectric device is working as a cooler, not a generator, this is not clear from the claim that this is the device or operation which is “in operation”. Please make the claim clear as to what is operating.
In claim 1, the applicant states “the incident sunlight” is “partially into heat” in lines 10-11, but this is unclear. It is not understood if the sunlight is supposed to be “partially” converted “into heat” or some other processing. Moreover, generally speaking, the sunlight will provide its own heat, so it is unclear if the hybrid photovoltaic and thermal panel is doing something to the incoming sunlight to process or convert the sunlight or if the sunlight is just reaching the surface which provides heat.
The language “the heat is extracted” in line 12 is unclear as it isn’t clear where the heat is extracted from.
Claim 1 refers to “this movement” in line 13 but it is unclear what movement the applicant is referring to.
Claim 1 refers to “the generator mode” in line 15 but this term is not previously introduced. This lacks antecedent basis. The applicant can refer to this as “a generator mode” or “generator mode” without the “the” article or find alternative language to discuss their intent.
The organization and verbiage of claims 2-8 is inconsistent with standard claim form. Each dependent claim should refer to the overall device of the claim it depends from (since all depend from claim 1 – “The solar collection and storage module system”), then refer to the specific component (for claim 2 – “the hybrid photovoltaic and thermal panel”) which is to be further limited. For example, claim 2 should read along the lines of “The solar collection and storage module system of claim 1, wherein the hybrid photovoltaic and thermal panel comprises a transparent glazing, a solar cell array, and a metal sheet, which are laminated and sealed.”. Alternative language could be used provided it is supported by the specification and follows this format of referring to the overall device, the claim it depends from and then modifying the specific part of the overall device. An example of claim language consistent with this format would be that of US Patent 8,193,440 or other patented applications.
Claim 4 refers to “a heat exchanger” but claim 1 requires the thermal storage package to have “a buried heat exchanger”. It is not clear if these are the same heat exchangers or separate devices. If the same, the names of the pieces needs to be the same. 
 Claim 5 refers to “the heat exchanger” of claim 4 but it is unclear if this is the heat exchanger described as the buried heat exchanger of claim 1 or if there are to be 2 heat exchangers in the device. Also, claim 1 requires “the buried heat exchanger in the thermal storage package contact on the backside of the thermoelectric modules” while claim 5 requires “the heat exchanger” contact to the backsides of the thermoelectric modules. It is unclear if this would further limit claim 1 or if these are the same heat exchanger. 
Claim 5 refers to “the backsides” of the thermoelectric modules, but these are not previously introduced in claim 4 or any other claims. Please refer to this as “a backside” or introduce “a backside” of the thermoelectric modules in a claim from which this depends.
Claim 6 refers to “the side insulation layers” which indicates it intends to refer to “side insulation layers” which were previously discussed in a different claim. This lacks antecedent basis. For this reason, the claim either needs to refer to “a side insulation layer” or “side insulation layers” with no “the” article to introduce the term.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 refers to “An solar collection and storage module system” but should refer to “A” solar collection and storage module system.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 refers to a list of items a-f present in the device with no “and” to designate the end of the list and appropriate English syntax requirements. Please place an “and” prior to the f component.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 refers to a list of items of operation conditions with no “and” to designate the end of the list and appropriate English syntax requirements. Please place an “and” between “the movement” and “when at night or in cloudy days” in lines 13-14.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 refers “in cloudy days” but would seemingly refer to “on cloudy days”. Please correct this language to be consistent with English phrasing.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  Claim 2 refers to a list of items in the hybrid photovoltaic and thermal panel with no “and” to designate the end of the list and appropriate English syntax requirements. Please place an “and” between the solar cell array and metal sheet.  Appropriate correction is required.
Claims 3, 5 and 6 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
In other words, the claims cannot depend from more than one claim in the claim and not in the alternative (using the term or). The MPEP section above is a good reference for how to organize the claims. Claim 3 refers to multiple claims (claims 1 and 2) and not in the alternative. In order to refer to a backside of the metal sheet of claim 2, the claim should be organized to depend from claim 2 (which includes the subject matter of claim 1). For example, language like “The solar collection and storage module system of claim 2, wherein front sides of the thermoelectric module contact the backside of the metal sheet of the hybrid photovoltaic and thermal panel.” would be more appropriate language for claim 3, referring to the subject matter of claim 2 and claim 1 indirectly through the claim dependency.
Similar to the modification of claim 3, claim 5 cannot refer to both claims 3 and 4 in the claim listing without using alternative language. Consistent with the guidance of the rejection above and this objection, more appropriate language would refer to “The solar collection and storage module system of claim 4, wherein the heat exchanger contacts the backsides of the thermoelectric modules.” This would also require claim 4 to depend from claim 3 as currently written and claim 3 to depend from claim 2, written as described above. 
Just as in claims 3 and 5, claim 6 cannot refer to claims 1, 2 and 3 without alternative language. For this reason, if the claim were to depend from claim 3 (which where to depend from claim 2) then all the components would be introduced in previous dependent claims.
Claim 7 is objected to because of the following informalities:  Claim 7 refers to “swatches” but seems to intend the term “switches”. While swatches is not appropriate here, if other language is more encompassing of your intent, please correct the language as intended (and as supported by the specification).  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PILZ (DE 10 2006 023616, wherein the attached English translation is cited herein), in view of SORLOAICA-HICKMAN et al (US PG PUB 2016/0190371).
Regarding claim 1, PILZ teaches a solar collection (3a, wherein the solar cell provides so collection ability) and storage module system as building block (Figure 6 shows the general device 3a/4/5 of figure 6 to be in the shape of a block, reading on the shaping of the claim. The use of the device as a building block specifically is an intended use of the system and not given patentable weight, see MPEP section 2111.02 (II)) comprises: 
a) a hybrid photovoltaic and thermal panel (3a, where paragraph [0018] teaches the use of a solar cell as 3a and the solar cell is known in the art to absorb heat, rendering a thermal panel.); 
b) thermoelectric modules (4, Peltier elements, discussed in paragraph [0018] read on the thermoelectric modules as described in paragraph [0004]; 
c) a thermal storage package (5 of figure 6, as discussed in paragraphs [0014] and [0015]) with a buried heat exchanger (Paragraph [0014] teaches the thermal storage package 5 to comprise a heat reservoir (phase change material or heat exchanger) which is well insulated. This insulation renders a buried heat exchanger as claimed.); 
e) a battery storage (6, as discussed in paragraph [0018]); 
f) a control system (While PILZ does not expressly discuss the use of a control system, the operation of the Peltier device as either a cooler in paragraph [0014] and a generator in paragraph [0015] based on temperature conditions would obviously require a controller to manage functionality. Moreover, paragraph [0016] teaches the user can decide how to retain the heat in the thermal energy storage, necessitating control and in turn a controller of some kid. In addition, the electronic components of portion 7 are interpreted to read on the control system of the instant claim as they provide a measure of electronic control. For these reasons, the device of PILZ obviously utilizes a control system even without express recitation.),
wherein the thermoelectric modules (4) contact on the backside of the hybrid photovoltaic and thermal panel (3a)(shown to have the claimed orientation in figure 6), and the buried heat exchanger in the thermal storage package (5, wherein the heat exchanger is present inside as described above) contact on the backside of the thermoelectric modules (4)(shown to have the claimed orientation in figure 6); the hybrid photovoltaic and thermal panel (3a) is connected to the battery storage (6) with cables (shown as the lined connection between device 3a/4/5 and the battery 6) and the control system is connected to the thermoelectric modules (4) and the battery storage (6) with cables (Connection is shown between the device 3a/4/5 and the battery 6 via cables in figure 6. The connection between the thermoelectric device and the control system is necessarily established by the control of the thermoelectric device described in paragraphs [0014]-[0016]. While PILZ does not expressly discuss the use of a control system, the operation of the Peltier device as either a cooler in paragraph [0014] and a generator in paragraph [0015] based on temperature conditions would obviously require a controller to manage functionality and require its connection to the thermoelectric or Peltier elements as claimed.), when in operation, (The remainder of the claim (beginning at “when in operation”) is directed to the functionality of the device itself, not the structure, while the claim is directed to an apparatus, not a method of operation. For this reason, the claimed functionality is interpreted as intended use of the device itself. Since the structure of the device of PILZ is identical to that of the instant claim, it is the position of the examiner the device is capable of performing the claimed functionality. For this reason, the functionality claimed is not given patentable weight as the claimed operation does not structurally differentiate the device of the prior art from that of the claimed structure. In the interest of compact prosecution however, PILZ teaches the claimed functionality as well, as designated by the citations which follow, but this is not necessary in the rejection of the claim.) the incident sunlight (2) on the hybrid photovoltaic and thermal panel (3a) is partially converted into electricity and partially into heat (This is obvious operation of a solar cell device in the path of light, as described in paragraph [0002] and [0006].), the electricity is conducted to the battery for storage (shown in figure 6 and described in paragraph [0018]), and the heat is extracted (Heat is radiated from the heated solar cell. Upon radiation, the heat will obviously reach the thermoelectric (4) based on contact shown in figure 3a.), boosted to high temperature and transferred to the thermal storage package by the thermoelectric modules as coolers at this movement (paragraph [0014]), when at night or in cloudy days, the stored heat in the thermal storage package flow out through the thermoelectric modules which is switched to the generator mode by the control system to generate electricity (paragraph [0015]). 
While PILZ teaches the claimed features to be present, PILZ is silent to ”d) frames with insulation materials”.
SORLOAICA-HICKMAN et al teaches a hybrid solar cell (abstract), just as in the device of PILZ. SORLOAICA-HICKMAN et al teaches the use of a frame system with insulation (535/525) to enable complete control of heat flow and protect the components as desired, as described in paragraph [0028]. The encapsulant is interpreted to read on the frame and insulation pieces because it surrounds the device and provides rigidity to the device as a frame does.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the frame portion of SORLOAICA-HICKMAN et al around the device of PILZ because the use of the frame would provide protection and heat insulation capabilities for controlled heat use with minimized wasted heat.
Regarding claim 7, the applicant has described the operation of the device in this claim. While features of a device can be directed to functionality or structure, claims directed to a device must be different from the prior art in terms of structure rather than function (see MPEP sections 2114 and 2173.05(g)). Since the structure of the combination detailed in PILZ in view of SORLOAICA-HICKMAN et al teaches all the structural limitations of claims 1 and 7, this device of the prior art is considered capable of meeting the intended use limitations and the claim is fulfilled. Also, the functionality of the device as a cooler or generator is discussed in PILZ at paragraphs [0014] and [0015]. The switching between the two operations would be obviously controlled via a control device or system as this control is not automatic and one of ordinary skill would necessarily use a control device to provide the desired operation.
Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PILZ, in view of SORLOAICA-HICKMAN et al and HU (US PG PUB 2018/0302022).
Regarding claim 2, while PILZ teaches the use of a solar cell in paragraph [0018], modified PILZ is silent to the structure of the photovoltaic layer including a transparent glazing, a solar cell array and a metal sheet which are laminated and sealed.
HU teaches a solar energy apparatus comprising a photovoltaic cell with thermoelectric conversion components attached on the rear side, as in modified PILZ. HU teaches the photovoltaic cell to comprise an anti-reflective coating (paragraph [0027], component “anti-reflective coating” interpreted to read on the glazing of the instant claim, as the anti-reflective layer is necessarily transparent and coating is interpreted as analogous to glazing), a solar cell array (plurality of panels in paragraph [0026] reads on a solar array, also shown in figure 7) and a metal sheet (“metal plate” of paragraph [0038] wherein the photovoltaic conversion member is directly contacted with the metal plate to provide heat transfer to the thermoelectric layers). The requirement of the layers to be laminated and sealed is not given patentable weight as this is directed to the process of making the panel, not the product or apparatus itself. Moreover, the method does not provide a structural difference, meaning the process is not within the requirements of the product claim. Figure 7 of HU shows the layers to be in direct contact which are taught to be integrated in paragraph [0007], reading on a structure which is rendered by lamination and sealing. The photovoltaic device of HU is taught to effectively convert light energy into electrical energy in paragraph [0026]. 
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the solar cell components of HU as the solar cell of modified PILZ because the use of the specific components of HU renders the same predictable result of power generation from light sought by PILZ.
Regarding claim 3, HU shows the thermoelectric device 420 to be in direct contact with the metal sheet 440a in figure 7.
Regarding claim 4, PILZ teaches the use of a high-melting wax and heat reservoir (5b) which are interpreted to function as the thermal mass as discussed in paragraph [0014]. The heat exchanger is the portion between thermoelectric module and storage reservoir capable of transferring heat to the thermal store, necessarily present in the stack. Front and back insulation are interpreted to be obvious to one of ordinary skill in the art so as to enable the “well insulated” design of paragraph [0014] to prevent heat loss.  
Regarding claim 5, as shown in figure 6 of PILZ, there is contact between the thermal store (5) and the backside of the thermoelectric generation unit (4). Moreover, the claim is not specific as to the type of contact (i.e. thermal, physical, electrical). For this reason, there is obviously and necessarily thermal contact between the heat exchanger and thermoelectric module based on the desired operation of PILZ as well.
Regarding claim 6, SORLOAICA-HICKMAN et al shows the encapsulating or framing of a device (wherein the device comprises thermoelectric and photovoltaic components) completely within insulating material and a frame to enable protection of the sensitive components and control of the heat flow of the device (paragraph [0028]). It would have been obvious to one of ordinary skill the utilize the common encapsulant and housing of SORLOAICA-HICKMAN et al over the entire stack of photovoltaic/thermoelectric/thermal storage medium of PILZ so as to provide protection to the entirety of the components in the stack while also allowing for maximum control of the heat flow of the device. The use of the stack of PILZ within the encapsulant (side insulation) and frame (edge of module/envelope) of SORLOAICA-HICKMAN et al would render the claimed device.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PILZ, in view of SORLOAICA-HICKMAN et al and VATS et al (Vats, Kanchan, and G.N. Tiwari. “Performance Evaluation of a Building Integrated Semitransparent Photovoltaic Thermal System for Roof and Façade.” Energy and Buildings, vol. 45, 2012, pp. 211–218., https://doi.org/10.1016/j.enbuild.2011.11.008.).
Regarding claim 8, while SORLOAICA-HICKMAN et al teaches an insulated hybrid photovoltaic-thermoelectric device within an insulated package in figure 1B, modified PILZ is silent to the use of the solar collection and storage module system to be used as wall modules to construct walls and shingles to construct roofs of buildings.
VATS et al teaches a hybrid photovoltaic-thermal management system, just as in modified PILZ, a shown in the flow chart of figure 1. VATS et al therein teaches the use of the system within a wall or roof. The Introduction section teaches the use of these devices in the path of sunlight (either on the roof or wall) can achieve comfortable room temperature conditions while generating power from the roof and walls (Conclusions, Introduction and Abstract).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the hybrid device of modified PILZ as a building material of a roof or wall, such as that of VATS et al to achieve comfortable room temperature conditions within the building while generating power from the roof and walls. Moreover, placement of a hybrid photovoltaic-thermoelectric device such as that of modified PILZ would be obvious within the pathway of sunlight as any building surface so as to enable the photovoltaic device to maximize its exposure to sunlight to maximum opportunity for power generation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KHIRE et al (Khire, Ritesh A., et al. “Design of Thermoelectric Heat Pump Unit for Active Building Envelope Systems.” International Journal of Heat and Mass Transfer, vol. 48, no. 19-20, 2005, pp. 4028–4040., https://doi.org/10.1016/j.ijheatmasstransfer.2005.04.028.) teaches the use of a thermoelectric heat pump unit for photovoltaic designs comprising a thermal storage medium (mass), as shown in figure 1.
REEDY et al (US Patent 8,420,926) is attributed to the state of the art concerning a thermoelectric device for use as a cooler and generator interfaced with photovoltaic cells.
GOMEZ (US Patent 4,251,291) is attributed to the state of the art concerning thermal storage interfacing with a thermoelectric generation.
Next steps
The applicant is encouraged to consider the rejections and objections to the claims and make amendments accordingly. However, amendments submitted to a patent application not previously supported by the originally filed documents are considered “new subject matter” and are not entered into the application. MPEP section 714 features guidance on formal replies to this action. Please see MPEP section 714 (II)(C) for additional guidance on making a proper amendment to the claims. Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                         12/3/2022